Title: From James Madison to Jacob Crowninshield, 20 November 1807
From: Madison, James
To: Crowninshield, Jacob



Sir.
Dept. of State, November 20th. ’07.

I have duly received your letter on the subject of Mr. O. Evan’s application for a patent.  As the application is founded on a decision of the Circuit Court at Philadelphia, against the validity of a former patent for the same invention, a compliance with it would admit the invalidity of all the patents issued in the same form since the commencement of the government.  Such a principle I did not think myself justified in introducing on that authority alone.  I am &c.

James Madison.

